Exhibit 10.16 AGREEMENT AGREEMENT made and entered into in Lexington, MA, by and between Agenus Inc. (the “Company”), a Delaware corporation with a principal place of business at 3 Forbes Rd. Lexington, MA 02421, and Jean-Marie Cuillerot, MD (the “Executive”), effective as of this 10th day of March, 2017 (the “Effective Date”) (the “Agreement”).Words or phrases which are initially capitalized or are within quotation marks shall have the meanings provided in Section 14 below and as provided elsewhere herein.
